DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 Specification
The disclosure is objected to because of the following informalities: 
This application is being a Continuous Application of Application no. 16/271559 (now patented to US Patent No. 10,879,637) should be listed, along with filing date in Specification, Paragraph 0001. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotzur et al. (US 9,989,990) hereafter Kotzur.
Regarding claim 12, Kotzur, discloses a connector assembly (fig. 1) 102 including a plurality of connection pins 304, the connector assembly comprising: a plug-connector 110; a receptacle-connector assembly 116, 112; a detection system discloses a certain control signal pins 304 (see column 6, lines 31-64); a power connection 304b; a data transfer connection 304c; and a ground connection 304a; wherein the detection system 304c is to configured to detect when the plug-connector assembly and receptacle-connector assembly are connected (column 6, line 41, certain control signal pins (e.g., presence detection pins), and pins 304c may comprise pins for remaining signals; wherein at least one of the plurality of connection pins 304c are associated with the detection system; the at least one of the plurality of connection pins 304c associated with the detection system having a length less than a length of at least one other connection pin 304a, 304b of the plurality of -3-Application No.: 17/135842 Filing Date:December 28, 2020connection pins 304 such that the at least one of the plurality of connection pins 304c associated with the detection system connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins (see fig. 3C) and the length of the 304c is shorter than other pins 304a, 304b, inherently will get connected with mating pins after the corresponding pins of the plug connector). 
Regarding claim 13, Kotzur, discloses the detection system is configured to detect when the plug-connector assembly and the receptacle-connector assembly are connected based on detecting electrical contacts at the plurality of connection pins.  
Regarding claim 14, Kotzur, discloses at least one of the plurality of connection pins corresponds to at least the power connection, the data transfer connection, and the ground connection.  
Regarding claim 15, Kotzur, discloses the plurality of connection pins that corresponds to the data transfer connection comprises four pairs of the plurality of connection pins.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2017/0040745) hereafter Phillips in view of Kotzur et al. (US 9,989,990) hereafter Kotzur.
Regarding claim 2, Phillips, discloses a cable assembly 1000 comprising: a second cable 152 (fig. 1(B)) arranged parallel to a first cable 150, wherein proximal ends of the first and second cables 150, 152 are provided with a connector assembly each 144,146 (fig. 3), the connector assembly from the proximal end of each of the first and second cables adapted to connect with a pair of receptacle ports 112, 114 located within a PCB 116 disposed alongside the first cable and second cable 150, 152, the (mating interface of) connector assembly comprising: a power connection; a data transfer connection; and a ground connection (see para [0003], [0021] and [0022].
However, Phillips does not disclose a detection system; and wherein at least one of the plurality of connection pins are associated with the detection system, the at least one of the plurality of connection pins associated with the detection system having a length less than a length of at least one other connection pin of the plurality of connection pins such that the at least one of the plurality of connection pins associated with the detection system connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins.
Kotzur, discloses a certain control signal pins 304 (see column 6, lines 31-64), wherein at least one of the plurality of connection pins are associated with the detection system, the at least one of the plurality of connection pins 304c (especially column 6, line 46) associated with the detection system having a length less than a length of at least one other connection pin of the plurality of connection pins such that the at least one of the plurality of connection pins associated with the detection system connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have at least one of the plurality of connection pins are associated with the detection system, the at least one of the plurality of connection pins associated with the detection system having a length less than a length of at least one other connection pin of the plurality of connection pins such that the at least one of the plurality of connection pins associated with the detection system connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins as taught by Kotzur in order to avoid the short circuiting there in between and have ease of safe electrical connection there in between.
Regarding claim 3, (Phillips as modified by) Kotzur discloses the detection system is configured to detect when the first cable and second cable are connected with the pair of receptacles ports based on detecting electrical contacts at the plurality of connection pins.  
Regarding claim 4, (Phillips as modified by) Kotzur discloses the at least one of the plurality of connection pins corresponds to at least the power connection, the data transfer connection, and the ground connection.  
Regarding claim 5, (Phillips as modified by) Kotzur discloses the plurality of connection pins that corresponds to the data transfer connection comprises four pairs of the plurality of connection pins. 
Regarding claim 7, (Phillips as modified by) Kotzur discloses when the at least one of the plurality of connection pins associated with the detection system is connected, the at least one of the plurality of connection pins associated with the detection system is pulled to ground.  
Regarding claim 8, (Phillips as modified by) Kotzur discloses the power connection is configured to delivery power into the cable assembly from a receptacle source connected to the receptacle ports. 
Regarding claim 9, (Phillips as modified by) Kotzur discloses the power connection is capable of carrying 1.5 A current delivery.  
Regarding claim 10, (Phillips as modified by) Kotzur discloses the data transfer connection comprises at least a 30Gbps (raw) bandwidth for a three-meter-cable length.  
Regarding claim 11, (Phillips as modified by) Kotzur discloses the connector assembly further comprises a secondary bus connection.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and in view of Wu and Kotzur.
Regarding claim 17, Phillips discloses a cable assembly 1000 comprising: a first cable 150 (fig. 1) and a second cable 152 (fig. 1(B)) arranged parallel to the first cable, wherein proximal ends of the first and second cables are provided with a connector assembly 144, 146 (fig. 3) each, the connector assembly 144, 146 from the proximal end of each of the first and second cables adapted to connect with a pair of receptacle ports 112, 114 located within a PCB 116 disposed alongside the first cable and second cable.
Phillips does not disclose the connector assembly includes means for detecting when the first cable and second cable are connected with the pair of receptacles ports.  
Wu discloses means 15, 23 for detecting when the first cable and second cable are connected with the pair of receptacles ports.  
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have means for detecting when the first cable and second cable are connected with the pair of receptacles ports, for further operation of the connected device, such as transferring the data, supplying the power and etc. 
Thus, Phillips as modified by Wu discloses all the claimed limitations except for the connector assembly includes a plurality of connection pins; wherein each of the plurality of connection pins has an individual pin length; and wherein at least one of the plurality of connection pins is associated with the means for detecting and has a length less than a length of at least one other connection pin of the plurality of connection pins such that the at least one of the plurality of connection pins associated with the means for detecting connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins.
Kotzur, discloses a certain control signal pins 304 (see column 6, lines 31-64), wherein at least one of the plurality of connection pins are associated with the detection system, the at least one of the plurality of connection pins 304c (especially column 6, line 46) associated with the detection system having a length less than a length of at least one other connection pin of the plurality of connection pins such that the at least one of the plurality of connection pins associated with the detection system connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have at least one of the plurality of connection pins are associated with the detection system, the at least one of the plurality of connection pins associated with the detection system having a length less than a length of at least one other connection pin of the plurality of connection pins such that the at least one of the plurality of connection pins associated with the detection system connects with a receptacle port and receives a signal after the at least one other connection pin of the plurality of connection pins as taught by Kotzur in order to avoid the short circuiting there in between and have ease of safe electrical connection there in between. 
Regarding claim 18, Phillips and Wu as modified by Kotzur discloses the means for detecting when the first cable and second cable are connected with the pair of receptacles ports includes a detector component for detecting when a power connection, a data transfer connection, and a ground connection have proper electrical connection.  
Regarding claim 19, Phillips and WU as modified by Kotzur, discloses the connector assembly includes a plurality of connection pins, wherein at least one of the plurality of connection pins corresponds to at least a power connection, a data transfer connection, and a ground connection.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831